Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 16-35 are pending in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See 
Regarding claim 28, the phrase "possibly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 16-17, 19, 27, 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ramm (US 20080020138) in view of Ehrich (US 4917786).
As to claim 16-17, Ramm discloses a vacuum arc source for arc evaporation comprising:
A cathode made of boride (abstract: arc source cathode; paragraph 17, claims 13-14: cathode of Aluminum alloyed with B, or TiB2);
An anode (abstract: discharge activated between cathode and anode);
A body surrounding the cathode to limit movement of the arc on the cathode, the body less preferred by arc discharge (paragraph 18: confinement ring repels spark; figure 2: confinement ring 3).

Ramm, while disclosing a vacuum arc source with anode and boride cathode, is silent as to the composition of the anode.
Ehrich discloses a vacuum arc discharge apparatus comprising a cathode and anode (abstract) in which the anode comprises the same material as the cathode as to avoid contamination during arc discharge (col 4 line 64 to col 5 line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same material for an anode as the cathode, as disclosed by Ehrich, in the system of Ramm, because this reduces sources of contaminants during arc discharge (Ehrich at col 4 line 64 to col 5 line 2).

	As to claim 19, Ramm discloses TiB2 and aluminum boride (paragraph 17; claims 13-14).
	As to claim 27, Ehrich discloses using the same material for anode and cathode to avoid contamination (Ehrich at col 4 line 64 to col 5 line 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use over 99at% same materials, as any amount under 100% material of the same composition increases the material available as impurity in opposition to the teachings of Ehrich.

	As to claim 30, Ramm is silent as to an ignition pin.
Ehrich discloses an auxiliary anode movable to ignite the arc discharge, with the auxiliary anode illustrated as ending in a narrow wire-shaped end (figure 1: anode 28; col 7 lines 65-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ignition anode with pin shape, as disclosed by Ehrich, in the system of Ramm, because this allows for igniting the arc discharge.

	As to claims 32-33, Ehrich discloses arc discharge with electrical power concentration [field] requiring no magnetic fields from external sources necessary (col 6 lines 50-56).
	As to claims 34-35, Ramm discloses deposition of a layer by the vacuum arc system on a cutting tool (abstract; paragraph 54: layer on drilling/milling tools).
	
Claims 18 and 20-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ramm in view of Ehrich, as applied to claim 16 above, and further in view of Mularie (US 4430184).
As to claim 18, Ramm discloses an anode, but is silent as to a disc shape.
Mularie discloses a vacuum arc deposition apparatus providing arc stability (abstract) in which an annular disc shaped anode is provided (figure 1: anode 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a disc shaped anode, as disclosed by Mularie, in the system of Ramm, because this allows for effective arc generation and stable arc confinement (Mularie at abstract).
As to claim 20, Ramm discloses a cathode with a cylindrical shape (figure 2: cross section of cathode 1; figure 1: circular end shape) and tapered containment ring (figure 2: ring 3), but is silent as to the containment ring [body] having a prismatic or cylindrical shape.
Mularie discloses a vacuum arc deposition apparatus in which the arc is stabilized by a confinement ring surrounding the target/cathode surface (abstract).  Mularie also discloses 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cylindrical or prismatic containment rings, as disclosed by Mularie, in the system of Ramm, because this allows for arc containment (Mularie at abstract).
As to claim 21, Mularie discloses cylindrical cathode and surrounding cylindrical containment ring (figure 1d).
As to claim 23, Mularie discloses the containment ring contacts the cathode (figure 1d).
As to claim 24, Mularie discloses embodiments with the containment ring extending over the cathode and with the two being coplanar (figure 1a-b: containment ring above cathode vs figure 1c-d: ring and cathode coplanar).
As to claim 25, Mularie discloses the body having a greater height than the cathode (figure 1d).
As to claim 26, Mularie discloses a BN containment ring (col 3 lines 55-65).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ramm in view of Ehrich and Mularie, as applied to claim 20 above, and further in view of Vukanovic (US 4536640).

Vukanovic discloses an arc deposition apparatus in which a tapered cathode is positioned adjacent an anode to form a plasma jet for deposition with higher deposition rates for uniform deposition (abstract; col 2 lines 10-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a tapered cathode shape, as disclosed by Vukanovic, in the system of Ramm, because this allows for increased deposition rates with uniformity (Vukanovic at abstract; col 2 lines 10-21).

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ramm in view of Ehrich, as applied to claim 16 above, and further in view of Beilis (US 20100230276).
As to claim 28, Ramm and Ehrich are silent as to the anode overlapping the cathode and having an aperture for material flux.
Beilis discloses a vacuum arc device in which a cathode has an overlapping annular anode to form an area with improve plasma generation for deposition (abstract; paragraph 1; paragraph 7; figures 2a-b: cathode 230 with anode 220 with aperture 270).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an overlapping anode structure, as disclosed by Beilis, in the system of Ramm, because this allows for improved plasma generation density (Beilis at abstract, paragraphs 1 and 7).

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ramm in view of Ehrich, as applied to claim 16 above, and further in view of Holland (US 7672355).
As to claim 29, Ramm and Ehrich are silent as to the cathode to anode distance.
Holland discloses a vacuum arc deposition system in which the cathode and anode are spaced 0.5 to 4mm to obtain arc discharge (abstract; col 3 lines 12-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gap distance of Holland, in the system of Ramm and Ehrich, because this allows for generation of arc discharge between a cathode and anode.



Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794